Exhibit 99.1 Brunswick Corporation1 N. Field CourtLake Forest, IL 60045 Telephone 847.735.4700Facsimile 847.735.4750 www.brunswick.com Release: IMMEDIATE Contact: Kathryn Chieger Vice President – Corporate and Investor Relations Phone: 847.735.4612 BRUNSWICK REPORTS LOSS OF $0.07 PER DILUTED SHARE, INCLUDING $0.59 OF RESTRUCTURING CHARGES, FOR SECOND QUARTER LAKE FOREST, Ill., July 24, 2008 – Brunswick Corporation (NYSE: BC) reported today a net loss of $6.0 million, or $0.07 per diluted share, for the second quarter of 2008, compared with net earnings of $56.9 million, or $0.63 per diluted share, from continuing operations for the same period a year ago.The second quarters of 2008 and 2007 include restructuring charges of $83.1 million, or $0.59 cents per diluted share, and $1.1 million, or $0.01 per diluted share, respectively.The 2008 charges are primarily for costs associated with previously announced actions aimed at resizing the company and reducing fixed costs by $300 million versus 2007 spending levels by the end of 2009. “We commend our employees for the strong results that were achieved in the quarter during difficult economic conditions,” explained Dustan E. McCoy, Brunswick chairman and chief executive officer.“We believe these results underscore the inherent strengths of our brands, market position and operating and financial management expertise.They further reflect our employees’ ability to efficiently operate the business while making progress against restructuring and strategic initiatives designed to benefit Brunswick, our dealers and our shareholders over the long-term.” Second
